DETAILED ACTION
This is in reference to communication received 29 November 2021. Cancellation of claims 33, 34, 46, 47, 59 and 60 is acknowledged, and addition of claims 62 – 70 is acknowledged. Claims 1, 5, 8, 9, 21 – 24, 27, 28. 35 – 45, 48 – 58 and 61 – 70 are pending for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim s 1, 5, 8, 9, 21 – 24, 27, 28, 35 – 45, 48 – 58 and 61 – 70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: 
    PNG
    media_image1.png
    173
    401
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    234
    299
    media_image2.png
    Greyscale
 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
Claims 1, 5, 8, 9, 21, 23 – 24, 27, 28. 35 – 40, 42 – 45, 48 – 53, 55 – 58 and 61 – 70 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka et al. US Publication 2003/0177207 in view of Holley et al. US Publication 2015/0163660,  Colao published article “Watch Ads, Get Paid: Is This The Future Of Ad-Supported Content?” hereinafter known as Colao and Ono US Publication 2003/0191853.

Regarding claims 1, 8, 27, 36, 38, 44, 49, 51 and 57, Nagasaka teaches system and method for providing a terminal connection service system that ensures commercial effects by providing each customer with the Internet connection service, as well as a computer program for such terminal connection service [Nagasaka, 0008]. Nagasaka teaches system and method comprising:
one or more processors (Nagasaka, the network is managed by the local server and may be a wired network or a wireless network) [Nagasaka, 0010]; and
memory storing instructions that, when executed by the one or more processors (Nagasaka, The series of processing executed by the order processing module 11 and the Internet connection setting module 12 included in the system of FIG. 1) [Nagasaka, 0050, 0043], cause the apparatus to:
receiving, by a network access device and from a user device, a request to access a wireless network (Nagasaka, In response to a click of the Internet Access button 42, connection of the communication terminal 10 with the Internet is established) [Nagasaka, 0056, 0010];
Nagasaka does not explicitly teach causing output of a list of plurality of content items. However, Holley teaches system and method for receiving user input requesting playback of a commercial, output the commercial, confirm that the user has viewed the commercial and transmitting of viewership data to the management engine (e.g. network access device) [Holley, Fig. 5 and associated disclosure].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Nagasaka by adopting teachings of Holley to enable the user to opt-in for earning free access to resources, and allow users to pay for network resources piecemeal as they desire by watching advertising that meets their interest.
Nagasaka in view of Holley teaches system and method further comprising:
causing output, by the user device, of a user interface comprising:
an indication of a parameter of the access to the wireless network (Holley, Fig. 4 and associated disclosure), and 
a list of a plurality of content items, wherein the list indicates:
a duration of each of the content items, and
a network quality associated with each of the content items 
(Holley, Fig. 3 and associated disclosure; also applicant is claiming data content that can be presented to the user. It is old and known to one of ordinary skill in the art that businesses determine criteria for rewards the wan to pay for advertising);
receiving, from the user device, selection of one of the plurality of items (Holley, 
; and
updating, by the network access device and based on the network quality associated with the selected content item, the indication of the parameter of the access to the wireless network (Holley, If the user does earn credit for viewing the credit earning television commercial, the user's account may be adjusted to reflect the earned credit at step 560) [Holley, 0072];
Nagasaka in view of Holley does not explicitly teach granting different levels of wireless network access. However, Ono teaches system and method for controlling a flow rate of traffic through a communication line in a network including a plurality of routing controllers and the communication line connecting the routing controllers [Ono, 0009]. 
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to further modify Nagasaka in view of Colao and Dion by adopting teachings of Chan to control traffic flow rate of transferred data by considering a service level of the transferred data.
Nagasaka in view of Holley and Ono teaches system and method further comprising:
granting different levels of wireless network access quality (a type of benefit of monetary value, it would have been obvious to one of ordinary skill in the art that it is a business decision to decide what type of benefit that want to give to user for watching their advertisement) to different user devices based on past content item presentations by the different user devices;
Nagasaka in view of Holley and Ono does not explicitly teach causing output of a progress bar. However, Colao teaches system and method for giving user network access, enabling users to watch articles, videos and slideshows for free (a concept similar giving network access to user based on the advertising watched by the user). Colao teaches providing 
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Nagasaka in view of Holley and Ono by adopting teachings of Calao to keep the user informed about the reward they have earned based on their current activity.
Nagasaka in view of Holley, Ono and Calao teaches system and method further comprising:
causing output of a progress bar that indicates updates of the indication of the network quality associated with the selected content item [Calao, see at least page 7].

Regarding claims 5, 37 and 50, Nagasaka in view of Holley, Ono and Calao teaches system and method teaches system and method, wherein the updating comprises increasing, based on the network quality associated with the selected content item, a data allotment for a connection between the network access device and the user device from a first non-zero data allotment to a second non-zero data allotment (Holley, If the user does earn credit for viewing the credit earning television commercial, the user's account may be adjusted to reflect the earned credit at step 560) [Holley, 0072].

Regarding claims 9, 39 and 52, Nagasaka in view of Holley, Ono and Calao teaches system and method teaches system and method further comprising:
associating the content item with a level of wireless network access quality (a type of benefit of monetary value, it would have been obvious to one of ordinary skill in the art that it is a business decision to decide what type of benefit that want to give to user for watching their advertisement), wherein the granting comprises granting by the network access device, to the user device, and based on the one of the plurality of levels of reward, the access to the wireless network associated with the level of wireless network access quality (Ono, A .

Regarding claims 21, 40 and 53, Nagasaka in view of Holley, Ono and Calao teaches system and method further comprising:
ranking the user device in relation to a second user device based on the content item (Ono, A relative priority 404 assigned to a service level 402 is a priority level relative to other service levels. In other words, a relative priority 404 is a value corresponding to a weight for the service level or the identifier 403 associated with the relative priority 404.) [Ono, 0033, Fig. 4 and associated disclosure], 
wherein the granting the access to the wireless network comprises granting preferential treatment to one of the user device or the second user device based on the ranking (Ono, In this case, a service level treated absolutely at the highest priority level by ignoring relative priorities of other service levels is defined. By using this service level treated absolutely at the highest priority level, it is possible to assure data of a minimum amount even in the event of a traffic jam. A contracted flow rate 405 is a flow rate contracted for each service level in an initial state of an operation) [Ono, 0034].

Regarding claims 23, 42 and 55, Nagasaka in view of Holley, Ono and Calao teaches system and method, wherein the user interface comprises an indication of a network access status and a description of the network quality associated with the selected content item (applicant is claiming information data which is presented on the user interface, however, it would have been obvious to one of ordinary skill in art that user interface . 

Regarding claims 24, 43 and 56, Nagasaka in view of Holley, Ono and Calao teaches system and method further comprising determining an update to a display of network access status based on the network quality associated with the selected content item (Holley, If the user does earn credit for viewing the credit earning television commercial, the user's account may be adjusted to reflect the earned credit at step 560) [Holley, 0072].

Regarding claims 28, 45 and 58, Nagasaka in view of Holley, Ono and Calao teaches system and method, wherein a portion of the network quality associated with the selected content item is determined based on an indication that playback of the selected content item was stopped before an end of the selected content item was reached (Colao, if viewer stops watching mid-ad, they still get compensated for each second they watched) [Colao, page 2].

Regarding claims 35, 48 and 61, Nagasaka in view of Holley, Ono and Calao teaches system and method further comprising:
determining, by the network access device and based on a user profile associated with the user device, quality parameters of the access to the wireless network; and updating, based on the network quality associated with the selected content item, the quality parameters of the access to the wireless network (Dion, These credits could be exchanged by the end-user for a variety of products and services offered by the service provider, such as free VOD purchases, better Internet speeds (higher tier) and free cell phone minutes) [Dion, 0004].

Regarding claims 62, 65 and 68, Nagasaka in view of Holley, Ono and Calao teaches system and method, wherein the user interface further comprises an option that allows for selection of a different content item associated with a different network quality 

    PNG
    media_image3.png
    148
    179
    media_image3.png
    Greyscale

(Colao, user is provided to select adds related to a channel) [Colao,see atleast Fig. 7].

Regarding claims 63, 66 and 69, Nagasaka in view of Holley, Ono and Calao teaches system and method, wherein the user interface further comprises an option associated with a different content item, and the method further comprises:
receiving a selection of the option; and updating, based on the selection of the option, the list of the plurality of content items to indicate the different content item (Holley, In some embodiments, the credit-earning commercials stored at step 510 may be based on user preferences) [Holley, 0066].

Regarding claims 64, 67 and 70, Nagasaka in view of Holley, Ono and Calao teaches system and method, wherein the network quality associated with the selected content item comprises one of the following:
a duration of time remaining for the access to the wireless network,
a bandwidth associated with the wireless network,
a speed associated with the wireless network,
a latency associated with the wireless network, or
access to restricted content associated with the wireless network
[Ono, see at least Fig. 2 and associated disclosure].

Claims 22, 41 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka et al. US Publication 2003/0177207 in view of Holley et al. US Publication 2015/0163660,  Colao published article “Watch Ads, Get Paid: Is This The Future Of Ad-Supported Content?” hereinafter known as Colao, Ono US Publication 2003/0191853 and Chan US Publication 2009/0048915.

Regarding claims 22, 41 and 54, Nagasaka in view of Holley, Ono and Calao does not explicitly teach sending the content to the user device in the determined format. However, Chan teaches that their invention can be used with plurality of types of wireless devices, an advertising interface may use different rendering programs like “Yahoo! Music Jukebox®, Apple iTunes ®, Windows Media Player ®. It would have been obvious to one or ordinary skill in the art to transmit video advertisement in determined format of the program being used in the user device for rendering advertisements) [Chan, 0024, 0025].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Nagasaka in view of Holley, Ono and Calao by adopting teachings of Chan to be able to use invention communication with plurality of technologies and protocol.
Nagasaka in view of Holley, Ono, Calao and Chan teaches system and method further comprising: 
determining a format for the selected content item based on a network usage history of the user device (Chan, advertising information may correspond to a user  account history); [Chan, 0041]; and
sending, to the user device, the selected content item in the determined format (Chan, teaches that their invention can be used with plurality of types of wireless devices, an advertising interface may use different rendering programs like “Yahoo! Music Jukebox®, Apple iTunes ®, Windows Media Player ®. It would have been obvious to one or ordinary skill in the art to transmit video advertisement in determined format of the program being used in the user device for rendering advertisements) [Chan, 0024, 0025].
Specification
The title of the invention is not descriptive, A new title is required that is clearly indicative of the invention to which the claims are directed.


Response to Arguments
Applicant's amended title is acknowledged, however it is not acceptable because it is not  clearly indicative of the invention to which the claims. It is deemed that applicant’s claimed is not directed to providing a Generic Wireless Network Access, however, claimed invention is directed to modifying wireless network access of a user based on the valuation of an advertisement they view.

Applicant's argument that amended invention as currently claimed is eligible for patent because cited references do not teach as amended invention as currently claimed is acknowledged and considered.
However, while performing updated search for the added limitations to the claimed invention, a new prior art found which teaches the added limitations. Therefore, applicant’s arguments are moot under new grounds of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ray et al. US Publication 2007/0288951 teaches system and method for providing incentives to users when they view advertisements.
Fang et al. US Patent 8,955,006 teaches system and method enabling user to purchase entertainment (online access) via advertising viewing credits.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


January 21, 2022